











SECOND AMENDMENT

TO

5% CONVERTIBLE NOTE DUE 2009




OF




BROADCAST INTERNATIONAL, INC.







Original Principal Amount :  $1,000,000

Original Issuance Date:  October 16, 2006










Whereas, Leon Frenkel (“Holder”) and Broadcast International, Inc. (“Company”)
entered into that certain 5% Convertible Note Due 2009 (“Note”) on or about
October 16, 2006, as amended as of December 22, 2009, and desire to amend
further the Note to extend the Final Maturity Date.




Now therefore, the Note is hereby amended as follows:




Paragraph 1(b) is hereby amended to provide that the “Final Maturity Date” shall
be defined as January 1, 2011.







All other terms and conditions of the Note, as previously amended, shall
continue in full force and effect subject only to the terms of this Amendment.




IN WITNESS WHEREOF, the Parties have amended the Note effective as of the 15th
day of November, 2010.







BROADCAST INTERNATIONAL, INC.










By   /s/ James E. Solomon                

     James E. Solomon

     CFO

LEON FRENKEL










By    /s/ Leon Frenkel             









